COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-17-00154-CV


Jorge Camarillo                            §   From the 342nd District Court

                                           §   of Tarrant County (342-266475-13)

v.                                         §   June 28, 2018

                                           §   Opinion by Justice Gabriel

Cabinets by Michael, Inc. and              §   Concurrence by Justice Sudderth
Michael Wells

                                    JUDGMENT

         This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.       It is ordered that the

judgment of the trial court is affirmed in part and reversed in part. We affirm that

the portion of the trial court’s judgment regarding Jorge Camarillo’s retaliation

claim.     We reverse the portions of the trial court’s judgment that rendered

judgment on Jorge Camarillo’s overtime claim and award attorney’s fees and

costs to Jorge Camarillo and remand this case to the trial court for further

proceedings consistent with this opinion. We dismiss Cabinets by Michael, Inc.

and Michael Wells’s cross-appeal as moot.

         It is further ordered that appellee/appellant Cabinets by Michael, Inc. and

Michael Wells shall bear the costs of this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS



By /s/ Lee Gabriel
    Justice Lee Gabriel